Final Execution Version


CONVEYANCE AND CONTRIBUTION AGREEMENT


This CONVEYANCE AND CONTRIBUTION AGREEMENT (the “Agreement”) dated as of October
6, 2008 (the “Effective Date”), is entered into by and among Higher Power
Energy, LLC, a Texas limited liability company (“Higher Power”), Perpetual
Energy Ltd., a United Kingdom private limited company (“Perpetual”), Higher
Perpetual Energy, LLC, a Texas limited liability company (“Higher Perpetual”),
DeWind SWI Wind Farms, LLC, a Delaware limited liability company (“Company”),
LittlePringle1, LLC, a Delaware limited liability company (“LP1 Sub”),
LittlePringle2, LLC, a Delaware limited liability company (“LP2 Sub”),
BigPringle, LLC, a Delaware limited liability company (“Big Pringle Sub”), PD1,
LLC, a Delaware limited liability company (“PD1 Sub”), DeWind Energy Development
Company, LLC, a Nevada limited liability company (“DeWind”), and DeWind, Inc., a
Nevada corporation (“DeWind, Inc.”).
 
RECITALS
 
WHEREAS, DeWind, Inc., is the sole member of DeWind;
 
WHEREAS, DeWind and Higher Perpetual have hereto formed the Company pursuant to
the limited liability company agreement between such parties dated on or about
the Effective Date (the “LLC Agreement”) for the purpose of serving as the sole
initial holder of 100% of the limited liability company interest in each of LP1
Sub, LP2 Sub, Big Pringle Sub and PD1 Sub (each, a “Sub”, and collectively, the
“Subs”);
 
WHEREAS, Higher Power and Perpetual have hereto formed Higher Perpetual pursuant
to the company agreement of Higher Perpetual, dated as of July 27, 2007, by
Higher Power and Perpetual;
 
WHEREAS, the Company has established the Subs for the purpose of erecting,
owning and operating Wind Farms;
 
WHEREAS, Higher Power and its Affiliates hold the rights to the Assets and
Leases and the Tax Abatement Agreement I and the Tax Abatement Agreement II, and
Higher Power wishes to assign and cause the assignment of the Assets and Leases
and the Tax Abatement Agreement I and the Tax Abatement Agreement II to the Subs
as set forth herein on behalf of the Company and on behalf of Higher Perpetual
and Perpetual wishes to assign to the Company cash on behalf of Higher Perpetual
as a contribution by Higher Perpetual to the capital of the Company;
 
WHEREAS, DeWind, Inc., on behalf of DeWind, wishes to contribute a portion of
the DW Contribution to the Subs as set forth herein on behalf of the Company and
balance of the DW Contribution to the Company as set forth herein as a
contribution by DeWind to the capital of the Company; and
 
WHEREAS, no later than the Effective Date, Higher Power, on behalf of the
Company and Higher Perpetual as noted above, will execute and deliver to the
applicable Sub a Lease Assignment assigning the Leases applicable to each such
Sub, and cause the delivery of the Tax Abatement Assignment I and Pringle Wind I
Assignment to the LP1 Sub, and cause the delivery of the Tax Abatement
Assignment II and Pringle Wind II Assignment to the LP2 Sub;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which the parties hereto hereby acknowledge, the
undersigned hereby agree as follows:
 
ARTICLE  1:  Definitions and Interpretation
 
1.1           Definitions.  Unless otherwise defined herein, all capitalized
terms have the meanings assigned thereto in the LLC Agreement.  The following
capitalized terms shall have the meanings given below:
 
(a)           “Affiliate” means with respect to any Person, any other Person
Controlling, Controlled by, or under common Control with that first
Person.  Notwithstanding the foregoing, neither (i) the Company nor the Subs
shall be considered an Affiliate of DeWind or Higher Perpetual, nor (ii)
Perpetual or Higher Perpetual shall be considered an Affiliate of Higher Power,
for purposes of this Agreement.
 
(b)           “Agreement” has the meaning set forth in the preamble hereto, and
includes the preamble, recitals and exhibits hereto.
 
(c)           “Assets” means collectively the LP1 Assets, LP2 Assets, Big
Pringle Assets and PD1 Assets.
 
(d)           “Big Pringle Assets” means the items set forth in section 1 of
Exhibit A hereto and any and all other Wind Resource Data, Books and Records,
Contracts, Permits, Reports and any other properties, assets and rights of any
kind, whether tangible or intangible, real or personal, owned or hereafter
acquired by Higher Power or its Affiliates and which are related to the Big
Pringle Leases or the Wind Farm to be developed on the real estate subject to
the Big Pringle Leases, including any and all communications, correspondence,
and business dealings regarding the Big Pringle Assets, sent by Higher Power,
Higher Perpetual or Perpetual to the Company, DeWind or DeWind, Inc., or their
respective agents or representatives.
 
(e)           “Big Pringle Assignment” means the Assignment and Assumption
Agreement between Higher Power and the Big Pringle Sub dated on or about the
Effective Date under which Higher Power assigns the Big Pringle Leases to the
Big Pringle Sub.
 
(f)            “Big Pringle Leases” means the leases and options set forth in
Exhibit A to the Big Pringle Assignment.
 
(g)           “Big Pringle Sub” has the meaning set forth in the preamble
hereto.
 
(h)           “Books and Records” means any and all data, reports, external,
non-attorney privileged correspondence, maps, surveys and other business
records.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(i)            “Commissioners Court” means the Commissioners Court of Hutchinson
County, Texas.
 
(j)            “Company” has the meaning set forth in the preamble hereto.
 
(k)           “Contracts” means any agreements, whether written or oral, entered
into by Higher Power or its Affiliates, including any interconnection
agreements.
 
(l)            “Control”, “Controlling”, or “Controlled” means the possession,
directly or indirectly and whether acting alone or in conjunction with others,
of the authority to direct or cause the direction of the management or policies
of a Person, whether through the ownership of voting securities, by contract, or
otherwise.
 
(m)          “DeWind” has the meaning set forth in the preamble hereto.
 
(n)           “DeWind, Inc.” has the meaning set forth in the preamble hereto.
 
(o)           “DW Contribution” means the purchase orders and related rights
described on Exhibit B hereto and any other properties, assets and rights of any
kind, whether tangible or intangible, real or personal, owned or hereafter
acquired by DeWind or its Affiliates and which are related to such assets, the
contribution to the Company of $870,000 described in Section 2.4(b) and its
agreement to contribute cash in the amount of, or property valued at,
$1,184,122.
 
(p)          “Effective Date” has the meaning set forth in the preamble hereto.
 
(q)           “Governmental Authority” means any federal, state, local or other
governmental, judicial, public or statutory instrumentality, tribunal, agency,
authority, body or entity, or any political subdivision thereof having legal
jurisdiction over the matter or Person in question.
 
(r)            “Guidelines” means the Guidelines and Criteria of the
Commissioners Court of Hutchinson County, Texas, for Granting Tax Abatement in
Reinvestment Zones Created in Hutchinson County, Texas, adopted by the
Commissioners Court.
 
(s)           “Higher Perpetual” has the meaning set forth in the preamble
hereto.
 
(t)            “Higher Power” has the meaning set forth in the preamble hereto.
 
(u)           “Laws” means any and all laws, statutes, ordinances, rules or
regulations promulgated by a Governmental Authority, orders of a Governmental
Authority, judicial decisions, decisions of arbitrators or determinations of any
Governmental Authority or court.
 
(v)           “Lease Assignments” means collectively the LP1 Assignment, LP2
Assignment, Big Pringle Assignment and PD1 Assignment, and “Lease Assignment”
means any of such Lease Assignments individually.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(w)          “Leases” means collectively the LP1 Leases, LP2 Leases, Big Pringle
Leases and PD1 Leases, and “Lease” means any of such Leases individually.
 
(x)           “LLC Agreement” has the meaning set forth in the recitals hereto.
 
(y)           “LP1 Assets” means the items set forth in section 2 of Exhibit A
hereto and any and all other Wind Resource Data, Books and Records, Contracts,
Permits, Reports and any other properties, assets and rights of any kind,
whether tangible or intangible, real or personal, owned or hereafter acquired by
Higher Power or its Affiliates and which are related to the LP1 Leases or the
Wind Farm to be developed on the real estate subject to the LP1 Leases,
including any and all communications, correspondence, and business dealings
regarding the LP1 Assets, sent by Higher Power, Higher Perpetual or Perpetual to
the Company, DeWind or DeWind, Inc., or their respective agents or
representatives.
 
(z)           “LP1 Assignment” means the Assignment and Assumption Agreement
between Higher Power and the LP1 Sub dated on or about the Effective Date under
which Higher Power assigns the LP1 Leases to the LP1 Sub.
 
(aa)         “LP1 Leases” means the leases and options set forth in Exhibit A to
the LP1 Assignment.
 
(bb)        “LP1 Sub” has the meaning set forth in the preamble hereto.
 
(cc)         “LP2 Assets” means the items set forth in section 3 of Exhibit A
hereto and any and all other Wind Resource Data, Books and Records, Contracts,
Permits, Reports and any other properties, assets and rights of any kind,
whether tangible or intangible, real or personal, owned or hereafter acquired by
Higher Power or its Affiliates and which are related to the LP2 Leases or the
Wind Farm to be developed on the real estate subject to the LP2 Leases,
including any and all communications, correspondence, and business dealings
regarding the LP2 Assets, sent by Higher Power, Higher Perpetual or Perpetual to
the Company, DeWind or DeWind, Inc., or their respective agents or
representatives.
 
(dd)        “LP2 Assignment” means the Assignment and Assumption Agreement
between Higher Power and the LP2 Sub dated on or about the Effective Date under
which Higher Power assigns the LP2 Leases to the LP2 Sub.
 
(ee)         “LP2 Leases” means the leases and options set forth in Exhibit A to
the LP2 Assignment.
 
(ff)          “LP2 Sub” has the meaning set forth in the preamble hereto.
 
(gg)           “PD1 Assets” means the items set forth in section 4 of Exhibit A
hereto and any and all other Wind Resource Data, Books and Records, Contracts,
Permits, Reports and any other properties, assets and rights of any kind,
whether tangible or intangible, real or personal, owned or hereafter acquired by
Higher Power or its Affiliates and which are related to the PD1 Leases or the
Wind Farm to be developed on the real estate subject to the PD1 Leases,
including any and all communications, correspondence, and business dealings
regarding the PD1 Assets, sent by Higher Power, Higher Perpetual or Perpetual to
the Company, DeWind or DeWind, Inc., or their respective agents or
representatives.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(hh)        “PD1 Assignment” means the Assignment and Assumption Agreement
between Higher Power and the PD1 Sub dated on or about the Effective Date under
which Higher Power assigns the PD1 Leases to the PD1 Sub.
 
(ii)           “PD1 Leases” means the leases and options set forth in Exhibit A
to the PD1 Assignment.
 
(jj)           “PD1 Sub” has the meaning set forth in the preamble hereto.
 
(kk)         “Permits” means (i) all licenses, consents, certificates (including
permanent unconditional certificates of occupancy), approvals, permits and any
authorizations or any sort whatsoever by or from any Governmental Authority,
including any certificates of need, provider numbers and accreditation, and (ii)
any applications filed or pending for the foregoing, including interconnection
applications.
 
(ll)           “Perpetual” has the meaning set forth in the preamble hereto.
 
(mm)       “Person” means any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
any Governmental Authority.
 
(nn)        “Pringle Wind I” means Pringle Wind I, LLC, a Texas limited
liability company.
 
(oo)        “Pringle Wind I Assignment” means the Assignment Agreement between
Pringle Wind I and LP2 Sub, dated on or about the Effective Date, under which
Pringle Wind I assigns all of its rights under the LP2 Assets to the LP2 Sub.
 
(pp)        “Pringle Wind II” means Pringle Wind II, LLC, a Texas limited
liability company.
 
(qq)        “Pringle Wind II Assignment” means the Assignment Agreement between
Pringle Wind II and LP1 Sub, dated on or about the Effective Date, under which
Pringle Wind II assigns all of its rights under the LP1 Assets to the LP1 Sub.
 
(rr)          “Reports” means any and all reports and studies prepared by or for
Higher Power or its Affiliates.
 
(ss)         “Subs” has the meaning set forth in the recitals hereto.
 
(tt)          “Tax Abatement Agreement I” means the tax abatement agreement
dated August 25, 2008, between Hutchinson County, Texas, acting through the
Commissioners Court, and Pringle Wind I, LLC.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(uu)        “Tax Abatement Agreement II” means the tax abatement agreement dated
August 25, 2008, between Hutchinson County, Texas, acting through the
Commissioners Court, and Pringle Wind II, LLC.
 
(vv)        “Tax Abatement Assignment I” means the Assignment and Assumption
Agreement between Pringle Wind I and the LP2 Sub and to be acknowledged and to
be consented to by Hutchinson County, Texas, acting through the Commissioners
Court, expected no later than 60 days after the Effective Date, under which
Pringle Wind I assigns all of its rights under the Tax Abatement Agreement I to
the LP2 Sub.
 
(ww)       “Tax Abatement Assignment II” means the Assignment and Assumption
Agreement between Pringle Wind II and the LP1 Sub and to be acknowledged and to
be consented to by Hutchinson County, Texas, acting through the Commissioners
Court, expected no later than 60 days after the Effective Date under which
Pringle Wind II assigns all of its rights under the Tax Abatement Agreement II
to the LP1 Sub.
 
(xx)          “Wind Resource Data” means any and all wind data obtained by
Higher Power or its Affiliates.
 
1.2           Interpretation.  Unless otherwise expressly provided or unless
required by the context in which any term appears:
 
(a)           the singular shall include the plural and the plural shall include
the singular;
 
(b)           references to “Articles”, “Sections” or “Exhibits” shall be to
articles, sections or exhibits of this Agreement;
 
(c)           the words “herein”, “hereof” and “hereunder” shall refer to this
Agreement as a whole and not to any particular section or subsection of this
Agreement;
 
(d)           references to any agreement, document or instrument shall mean a
reference to such agreement, document or instrument as the same may be amended,
modified, supplemented or replaced from time to time;
 
(e)           the use of the word “including” in this Agreement to refer to
specific examples shall be construed to mean “including, without limitation” or
“including but not limited to” and shall not be construed to mean that the
examples given are an exclusive list of the topics covered; and
 
(f)           references to all applicable Laws shall mean a reference to such
applicable Laws as the same may be amended, modified, supplemented or restated
and be in effect from time to time, including rules and regulations promulgated
thereunder.
 
ARTICLE  2:  Contributions and Consideration
 
2.1           Higher Power’s Contribution.  Higher Power, on behalf of Higher
Perpetual as a capital contribution to the Company and on behalf of the Company
as a capital contribution to the appropriate Sub, hereby grants, contributes,
bargains, sells, conveys, assigns, transfers, sets over and delivers to:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(a)           the LP1 Sub, its successors and assigns, for its and their own use
forever, all right, title and interest of Higher Power in and to the LP1 Assets
and the LP1 Leases and shall deliver to the LP1 Sub the LP1 Assignment in
exchange for the consideration stated in Section 2.5 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the LP1 Sub hereby accepts the LP1 Assets and LP1 Leases on behalf of the
Company as a contribution to the capital of the Company, and the Company hereby
acknowledges such contribution as a contribution to the capital of the Company;
 
(b)           the LP2 Sub, its successors and assigns, for its and their own use
forever, all right, title and interest of Higher Power in and to the LP2 Assets
and the LP2 Leases and shall deliver to the LP2 Sub the LP2 Assignment in
exchange for the consideration stated in Section 2.5 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the LP2 Sub hereby accepts the LP2 Assets and the LP2 Leases on behalf of the
Company as a contribution to the capital of the Company, and the Company hereby
acknowledges such contribution as a contribution to the capital of the Company;
 
(c)           the Big Pringle Sub, its successors and assigns, for its and their
own use forever, all right, title and interest of Higher Power in and to the Big
Pringle Assets and the Big Pringle Leases and shall deliver to the Big Pringle
Sub the Big Pringle Assignment in exchange for the consideration stated in
Section 2.5 and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the Big Pringle Sub hereby
accepts the Big Pringle Assets and Big Pringle Leases on behalf of the Company
as a contribution to the capital of the Company, and the Company hereby
acknowledges such contribution as a contribution to the capital of the Company;
and
 
(d)           the PD1 Sub, its successors and assigns, for its and their own use
forever, all right, title and interest of Higher Power in and to the PD1 Assets
and the PD1 Leases and shall deliver to the PD1 Sub the PD1 Assignment in
exchange for the consideration stated in Section 2.5 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the PD1 Sub hereby accepts the PD1 Assets and PD1 Leases on behalf of the
Company as a contribution to the capital of the Company, and the Company hereby
acknowledges such contribution as a contribution to the capital of the Company,
 
and Higher Perpetual and Perpetual hereby agree that they shall procure the
grant, contribution, bargain, sale, conveyance, assignment, transfer, set over
and delivery to be made by Higher Power as set forth in Sections 2.1 (a) through
(d) above.  In furtherance of this Section 2.1, Higher Power shall deliver the
Lease Assignments to the Subs no later than the Effective Date.
 
2.2           Perpetual’s Contribution.  Perpetual, on behalf of Higher
Perpetual as a capital contribution to the Company, hereby grants, contributes,
bargains, sells, conveys, assigns, transfers, sets over and delivers to the
Company $87,500.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
2.3           Deliverables of Higher Power’s Affiliates.  Higher Power shall
cause:
 
(a)           Pringle Wind I to execute and deliver to the LP2 Sub (i) the Tax
Abatement Assignment I, and to use commercially reasonable efforts to cause the
Tax Abatement Assignment I to be duly executed and agreed to by the
Commissioners Court, no later than 60 days after the Effective Date and (ii) the
Pringle Wind I Assignment no later than the Effective Date; and
 
(b)           Pringle Wind II to execute and deliver to the LP1 Sub (i) the Tax
Abatement Assignment II, and to use commercially reasonable efforts to cause the
Tax Abatement Assignment II to be duly executed and agreed to by the
Commissioners Court, no later than 60 days after the Effective Date and (ii) the
Pringle Wind II Assignment no later than the Effective Date.
 
2.4           DeWind’s Contribution.  DeWind, Inc., on behalf of DeWind as a
capital contribution to the Company and on behalf of the Company as a capital
contribution to the appropriate Sub, hereby grants, contributes, bargains,
sells, conveys, assigns, transfers, sets over and delivers to
 
(a)           LP1 Sub, its successors and assigns, for its and their own use
forever, that portion of the DW Contribution designated on Exhibit B to be
contributed to LP1 Sub, subject to obtaining any necessary consents;
 
(b)           the Company, its successors and assigns, for its and their own use
forever, cash in an amount valued at $870,000; and
 
(c)           the Company, its successors and assigns, for its and their own use
forever, its commitment to make the balance of the DW Contribution as and when
the Management Committee of the Company requests;
 
in exchange for the consideration stated in Section 2.6 and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and the Company hereby accepts the DW Contribution as a
contribution to the capital of the Company.
 
2.5           Higher Perpetual’s Consideration for Contributions.  In
consideration for the contribution of the Assets and Leases to the Subs on
behalf of the Company and the execution and delivery of the Lease Agreements,
the Tax Abatement Assignment I, the Tax Abatement Assignment II, the Pringle
Wind I Assignment and Pringle Wind II Assignment and the contribution by
Perpetual pursuant to Section 2.2, the Company hereby (a) issues, grants,
contributes, bargains, sells, conveys, transfers, sets over and delivers to
Higher Perpetual an interest in the Company as described in the LLC Agreement
and (b) executes and delivers to Higher Perpetual the Developer Agreement dated
as of the Effective Date by and among Perpetual, Higher Power, Higher Perpetual,
the Company and DeWind.
 
2.6           DeWind’s Consideration for Contributions.  In consideration for
the contribution of the DW Contribution to LP1 Sub and the Company, the Company
hereby issues, grants, contributes, bargains, sells, conveys, transfers, sets
over and delivers to DeWind an interest in the Company as described in the LLC
Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
2.7           Company’s Allocation of the Initial Capital Contribution.  The
Company shall allocate the initial capital contributed to the Subs among the
Subs and the Company in the manner determined by unanimous consent of the
Management Committee of the Company.
 
ARTICLE  3:  Representations and Warranties
 
3.1           Higher Power’s Representations and Warranties.  Higher Power
represents and warrants to DeWind, the Company and each of the Subs as follows:
 
(a)           Higher Power and its Affiliates have good and marketable title to
the Assets and Leases free and clear of any liens, claims or other encumbrances,
other than Permitted Encumbrances (as defined in the Developer Agreement), and
this Agreement, the Lease Assignments, the Tax Abatement Assignment I, upon the
consent of Hutchinson County, Texas, acting through the Commissioners Court, the
Tax Abatement Assignment II, upon the consent of Hutchinson County, Texas,
acting through the Commissioners Court, the Pringle Wind I Assignment and
Pringle Wind II Assignment are effective to convey to the respective Subs the
Assets and Leases and all title and interest thereto.
 
(b)           None of Higher Power or any of its Affiliates has entered into any
other contracts, subleases (written or oral), licenses, or other agreements
concerning a conveyance of all rights, titles, interest, or privileges of Higher
Power or any of its Affiliates under any Lease.
 
(c)           There is no action, suit, proceeding, inquiry or investigation
pending or threatened by or before any court or Governmental Authority against
Higher Power or any of its Affiliates that would prevent or hinder the
performance by Higher Power of its obligations under this Agreement or the
consummation of the transactions contemplated hereby.
 
(d)           None of Higher Power or any of its Affiliates has received any
written notice from any Governmental Authority or quasigovernmental agency
requiring the correction of any condition with respect to the real estate
subject to the Leases, or any part thereof, by reason of a violation of any
Law.  Higher Power shall advise DeWind, the Company and the applicable Sub
promptly of any such notice received by Higher Power or any of its Affiliates of
any such violation.
 
(e)           None of Higher Power or any of its Affiliates is in default upon
the terms of any Lease.  No lessor of a Lease has accused Higher Power or any of
its Affiliates, orally or in writing, of being in default upon a Lease.  Higher
Power agrees to promptly notify DeWind, the Company and the applicable Sub in
the event Higher Power or any of its Affiliates is accused, orally or in
writing, of any default upon the terms and conditions of a Lease.
 
(f)           None of Higher Power or any of its Affiliates has declared or
accused any lessor of a Lease of being in default.  Higher Power agrees to
promptly notify DeWind, the Company and the applicable Sub in the event Higher
Power or any of its Affiliates declares or accuses any lessor of a Lease as
being in default.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(g)           Higher Power shall remain current and in compliance with all
rents, payment obligations, and duties required pursuant to each Lease until
such time as Higher Power’s rights and all rights of all Affiliates of Higher
Power under a Lease are conveyed to the applicable Sub.
 
(h)           Higher Power shall, at Higher Power’s expense, cure or cause the
cure of any event of Higher Power’s default and the default of any Affiliate of
Higher Power upon a Lease, provided such event of default arises prior to Higher
Power’s conveyance of such Lease and the conveyance of all the rights and
interests of any such Affiliate to the applicable Sub.
 
(i)            Higher Power’s grant, contribution, bargain, sale, conveyance,
assignment, transfer, set over and delivery of an Asset or a Lease does not and
will not constitute a breach of Higher Power’s obligations under such Asset or
Lease or any other agreement.
 
(j)            Pringle Wind I has duly executed and delivered the Tax Abatement
Agreement I in accordance with the Guidelines.
 
(k)           Pringle Wind II has duly executed and delivered the Tax Abatement
Agreement II in accordance with the Guidelines.
 
3.2           Representations and Warranties - All Parties.  Each party hereto
represents and warrants to each other party hereto as follows:
 
(a)           Such party hereto is duly organized and validly existing under the
laws of its state of incorporation or formation (as applicable).
 
(b)           Such party hereto is qualified to do business and is in good
standing in the State of Texas.
 
(c)           Such party hereto has full legal right, power and authority to
enter into this Agreement and to consummate the transactions contemplated
herein.
 
(d)           Each of the Persons executing this Agreement on behalf of such
party hereto is authorized to do so.
 
(e)           This Agreement constitutes a legal, valid and binding obligation
of such party hereto, enforceable in accordance with its terms.
 
3.3           Perpetual’s Representation and Warranty.  Perpetual represents and
warrants to DeWind, the Company and each of the Subs that none of Perpetual or
any of its Affiliates has any right or interest in the Leases, Assets or any
other property related to the Wind Farms intended to be developed on the real
estate subject to the Leases.
 
ARTICLE  4:  Title Matters
 
4.1           Subrogation.  The contribution of Assets and Leases made under
Section 2.1 is made with full rights of substitution and subrogation of the Subs
and all Persons claiming by, through and under the applicable Sub to the extent
assignable, in and to all covenants and warranties by the predecessors-in-title
of Higher Power and its Affiliates, and with full subrogation of all rights
accruing under applicable statutes of limitation and all rights of action of
warranty against all former owners of the Assets and Leases other than
predecessors in title.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
ARTICLE  5:  Further Assurances
 
5.1           Higher Power Assurances.  From time to time after the Effective
Date, and without any further consideration, Higher Power shall (and shall cause
its Affiliates to) execute, acknowledge and deliver all such additional deeds,
assignments, conveyances, instruments, notices, releases, acquittances and other
documents, and will do all such other acts and things, all in accordance with
applicable Laws, as may be necessary or appropriate more fully to (i) assure
each Sub and its successors and assigns of all the properties, rights, titles,
interests, estates, remedies, powers and privileges by this Agreement granted to
each such Sub or intended so to be, and (ii) ensure all Leases presented by
Higher Power to the Subs in accordance with this Agreement are in a form in all
material respects that is reasonably acceptable to DeWind, the Company and the
applicable Sub.
 
5.2           General Assurances.  From time to time after the date hereof, and
without any further consideration, each party hereto shall (and in the case of
Higher Power and Perpetual shall cause its respective Affiliates to) execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable Laws, as may be necessary or appropriate more fully and effectively
to carry out the purposes and intent of this Agreement.
 
ARTICLE  6:  Limited Power of Attorney
 
6.1           Higher Power’s Grant of Power of Attorney.  Higher Power hereby
constitutes and appoints the Company and each Sub as attorney-in-fact of each of
Higher Power and its Affiliates for it and in its name, place and stead, to
execute and deliver assignments, deeds and other documents regarding the Assets
and Leases, and to take actions regarding the Assets and Leases, as may be
necessary for the limited purpose of vesting in the Company and the Subs title
to the Assets and Leases as contemplated by this Agreement.  Notwithstanding the
foregoing, this limited power of attorney shall not confer any rights on any
Person regarding any property or other matter that is not the Assets and Leases
or is not intended to be conveyed to the Company or the Subs hereunder.  Higher
Power hereby declares that this appointment is coupled with an interest and
shall be irrevocable.
 
ARTICLE  7:  Miscellaneous
 
7.1           Costs.  The Company shall pay all sales, use and similar taxes
arising out of the contributions, conveyances and deliveries to be made or to be
caused to be made hereunder by it and its Affiliates and shall pay all
documentary, filing, recording, transfer, deed and conveyance taxes and fees
required in connection therewith.
 
7.2           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties signatory hereto and their respective
successors and assigns.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
7.3           No Third Party Rights.  The provisions of this Agreement are
intended to bind the parties hereto as to each other and are not intended to and
do not create rights in any other Person or confer upon any other Person any
benefits, rights or remedies and no Person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
 
7.4           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding the
parties hereto.
 
7.5           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
law of some other jurisdiction shall apply.
 
7.6           Severability.  If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the Laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement.  Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the parties as expressed in this Agreement at the time of
execution of this Agreement.
 
7.7           Bill of Sale; Assignment.  To the extent required by applicable
law, this Agreement shall also constitute a “bill of sale” or “assignment” of
the Assets and Leases.
 
7.8           Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto.
 
7.9           Joint Preparation.  The parties hereto have collectively prepared
this Agreement, and none of the provisions hereof shall be construed against one
party hereto on the ground that such party is the author of this Agreement or
any part hereof.
 
7.10         Disputes.  Any Dispute between any of the parties hereto or their
Affiliates in relation to this Agreement or the transactions contemplated hereby
shall be settled in accordance with Exhibit K to the Developer Agreement,
provided that references to “Parties” in such exhibit of the LLC Agreement shall
be references to the parties hereto.
 
7.11         Entire Agreement.  This Agreement and the Lease Assignments contain
the entire agreement of the parties hereto with respect to the subject matter
hereof, and supersedes any and all prior and contemporaneous written and oral
agreements, proposals, negotiations, understandings and representations
pertaining to the subject matter hereof.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the Effective Date.
 
HIGHER POWER ENERGY, LLC
 
PERPETUAL ENERGY LTD
           
/s/
 
/s/
By:
 
By:
      
 
 
 
Name:
 
Name:
     
 
 
 
Title:
 
Title:

 
HIGHER PERPETUAL ENERGY, LLC
 
DEWIND SWI WIND FARMS, LLC
           
/s/
 
/s/
By:
 
By:
     
 
 
 
Name:
 
Name:
     
 
 
 
Title:
 
Title:

 
LITTLEPRINGLE1, LLC
 
LITTLEPRINGLE2, LLC
           
/s/
 
/s/
By:
 
By:
     
 
 
 
Name:
 
Name:
     
 
 
 
Title:
 
Title:



 
 

--------------------------------------------------------------------------------

 
 
BIGPRINGLE, LLC
 
PD1, LLC
           
/s/
 
/s/
By:
 
By:
     
 
 
 
Name:
 
Name:
     
 
 
 
Title:
 
Title:

 
DEWIND ENERGY DEVELOPMENT
COMPANY, LLC
 
DEWIND, INC.
           
/s/
 
/s/
By:
 
By:
     
 
 
 
Name:
 
Name:
     
 
 
 
Title:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSETS
 
1.
Big Pringle Assets

 
 
(a)
Assessment of the Energy Production of the Proposed Pringle Wind I & II Wind
Farms, dated June 17, 2008, by Garrad Hassan America, Inc., for Higher Perpetual
(to the extent applicable to Big Pringle Sub).

 
 
(b)
Boundary Survey dated October 4, 2007 by Dwayne R. Gresham, Gresham &
Associates, Inc., of Big Pringle Site, Sections 91, 92, 93, 109, 110, 111, 112,
125, the South half of Sections 76, 90, the East half of Section 94, and
Northwest Quarter and South half of Section 75, Block 5T, T. & N.O. RR Co
Survey, Hutchinson County, Texas.

 
 
(c)
Document “BP_RevisedTitleSearch.pdf”, titled “Pioneer-Lawyers Land Title
Services: [Section 2, Block M-24, T.C.R.R. Survey, Hutchinson County, Texas]”.

 
 
(d)
Document “JV_KeyFamilyLease_UnsignedCopy.doc”, a blank form of a lease agreement
between Higher Power and a landowner (to the extent applicable to Big Pringle
Sub).

 
 
(e)
Document “JV_Generic_NonDisturbanceAgreement.DOC”, a blank form of a
Nondisturbance and Attornment Agreement between a mortgagee and a project
company (to the extent applicable to Big Pringle Sub).

 
 
(f)
Feasibility Study of the Energy Production of the Proposed Big Pringle, Little
Pringle, and H&H Wind Farms in Texas, dated December 21, 2007, by Garrad Hassan
America, Inc., for Higher Perpetual (to the extent applicable to Big Pringle
Sub).

 
 
(g)
Interconnection Feasibility Study Agreement (GEN-2007-005) dated as of February
19, 2007 by Higher Power and Southwest Power Pool, Inc., a corporation existing
under the laws of the State of Arkansas, with accompanying letter dated February
23, 2007 from Southwest Power Pool to Richard C. Gross P.E. Inc. regarding
Feasibility Study GEN-2007-005.

 
 
(h)
Map “BP_Map.bmp” by DeLorme of Big Pringle Wind Farm.

 
 
(i)
Proposed Wind Power Site: Big Pringle, Site Reconnaissance and Avian Report,
dated August 26, 2007, prepared by Dr. Richard Harris Podolsky for Higher Power.

 
 
(j)
Spreadsheet “BP_MetData_2007.xls” containing wind, power, and other data.

 
 
(k)
Spreadsheet “BP_MetData_2008.xls” containing wind, power, and other data.

 
 
- A1 -

--------------------------------------------------------------------------------

 
 
 
(l)
Spreadsheet “JV_OldProjectStatus_Dec07.xls” titled “HPE PROJECT LIST 12/02/2007”
containing data regarding Little Pringle, Palo Duro, and Big Pringle (to the
extent applicable to Big Pringle Sub).

 
 
(m)
Spreadsheet “JVProjects_DevelopmentCosts.xls” listing development phase cash
flows for Little Pringle, Big Pringle, and Palo Duro (to the extent applicable
to Big Pringle Sub).

 
 
(n)
Study by Renewable Resource Consultants, LLC for “CLIENT: Balfour Beatty
Construction; PROJECT: Big Pringle Preliminary; LOCATION: Hutchison County,
Texas; NUMBER: 080168” regarding tests performed on August 8, 2008 and on other
dates.

 
 
(o)
Title search by Pioneer-Lawyers Land Title Services dated as of April 4, 2008,
regarding “Section 2, Block M--24, T.C.R.R. Survey, Hutchinson County, Texas”.

 
2.
LP1 Assets

 
 
(a)
Assessment of the Energy Production of the Proposed Little Pringle Wind Farm,
dated April 29, 2008, by Garrad Hassan America, Inc., for Higher Perpetual (to
the extent applicable to LP1 Sub).

 
 
(b)
Assessment of the Energy Production of the Proposed Pringle Wind I & II Wind
Farms, dated June 17, 2008, by Garrad Hassan America, Inc., for Higher Perpetual
(to the extent applicable to LP1 Sub).

 
 
(c)
Boundary Survey dated May 2, 2008 by Dwayne R. Gresham, Gresham & Associates,
Inc., of Pringle Wind I and II, Section 7, Jno M Swisher Survey, & Section 2,
Block M24, T. C. & Ry. Co. Survey, Hutchison County, Texas (to the extent
applicable to LP1 Sub).

 
 
(d)
Boundary Survey dated September 4, 2007 by Dwayne R. Gresham, Gresham &
Associates, Inc., of Little Pringle Site, Section 1, Block M24, T C & Ry Co
Survey, Hutchison County, Texas (to the extent applicable to LP1 Sub).

 
 
(e)
Construction Notice of Intent, filed by Higher Power on August 25, 2008 with the
Texas Commission on Environmental Quality.

 
 
(f)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-1 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2899-OE).

 
 
(g)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-2 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2900-OE).

 
 
- A2 -

--------------------------------------------------------------------------------

 
 
 
(h)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-3 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2901-OE).

 
 
(i)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-4 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2902-OE).

 
 
(j)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-5 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2903-OE).

 
 
(k)
Document “JV_KeyFamilyLease_UnsignedCopy.doc”, a blank form of a lease agreement
between Higher Power and a landowner (to the extent applicable to LP1 Sub).

 
 
(l)
Document “JV_Generic_NonDisturbanceAgreement.DOC”, a blank form of a
Nondisturbance and Attornment Agreement between a mortgagee and a project
company (to the extent applicable to LP1 Sub).

 
 
(m)
Document “LP1_InterconnectAgmnt_Addendum.doc”, titled “Addendum to
Interconnection Agreement”.

 
 
(n)
Document  “LP_RevisedTitleSearch.pdf”, titled “Little Pringle Title Search”.

 
 
(o)
Document “LP_SiteDescription.doc”, titled “Little Pringle Site:  Approx. 505
Acres”.

 
 
(p)
Document “LP_SPSAvoidedCosts_GeneralNotes.doc”, titled “Subject: Avoided
costs-SPS” (to the extent applicable to LP1 Sub).

 
 
(q)
Draft dated February 2008 of Wind Generation Purchase Agreement between Higher
Power and Southwestern Public Service Company.

 
 
(r)
Draft dated September 2008 of Wind Generation Purchase Agreement between Sunray
Wind, LLC and Southwestern Public Service Company.

 
 
(s)
Electrical One Line Diagram for “Higher Power Energy, LLC; Pringle I - 10 MW
Wind Turbine Generator Project; Hutchison County, Texas”, dated June 26, 2008,
by Richard C. Gross P.E., Inc.

 
 
(t)
Electrical Substation Conceptual Equipment Plan and Elevations for “Pringle,
Texas; Higher Power LLC; 10 MW Wind Farm”, dated June 26, 2008, by Richard C.
Gross P.E., Inc. (to the extent applicable to LP1 Sub).

 
 
- A3 -

--------------------------------------------------------------------------------

 
 
 
(u)
Feasibility Study of the Energy Production of the Proposed Big Pringle, Little
Pringle, and H&H Wind Farms in Texas, dated December 21, 2007, by Garrad Hassan
America, Inc., for Higher Perpetual (to the extent applicable to LP1 Sub).

 
 
(v)
Letter dated August 20, 2007 from Brittany Seward, Cooley Manion Jones LLP, to
Mark Patkunas and Jeff Martin, with attached Title Search for Little Pringle (to
the extent applicable to LP1 Sub).

 
 
(w)
Letter dated February 4, 2008 from James R. Brannen, Southwestern Public Service
Company d/b/a Xcel Energy, to Mark Patkunas, Higher Power, with attached Design
Guide and Engineering Estimate executed as of February 8, 2008 by Southwestern
Public Service Company d/b/a Xcel Energy and as of April 10, 2008 by Higher
Power.

 
 
(x)
Letter dated October 1, 2007 from James R. Brannen, Southwestern Public Service
Company d/b/a Xcel Energy, to Mark Patkunas, Higher Power, with attached Design
Guide and Engineering Estimate.

 
 
(y)
Letter from the Texas Commission on Environmental Quality regarding TPDES
General Permit for Construction Storm Water Runoff: Storm Water Notice of Intent
Authorization.

 
 
(z)
Letter from Xcel Energy Services Inc. to the Public Utility Commission of Texas,
dated February 28, 2008, regarding “Project No. 18692 Avoided Cost Availability
of Electric Utility System Cost Data Pursuant to Subst. R. 25.242(e)(2)
[formerly Subst. R. 23.66(c)(1)]” with attached update to Southwestern Public
Service Company’s February 15, 2008 informational data filing pursuant to the
Commission’s Substantive Rule 25.242(e)(2), Availability of Electric Utility
System Cost Data (to the extent applicable to LP1 Sub).

 
 
(aa)
Map “LP_GeographicLayout.bmp” by DeLorme of Little Pringle Wind Farm (to the
extent applicable to LP1 Sub).

 
 
(bb)
Map “LP_Map.jpg” by DeLorme of Little Pringle Wind Farm (to the extent
applicable to LP1 Sub).

 
 
(cc)
Map “LP_ProposedExpansion.bmp” by DeLorme of Little Pringle Wind Farm (to the
extent applicable to LP1 Sub).

 
 
(dd)
Map “LP1and2_FAA_TurbineLayout.bmp” by DeLorme of Little Pringle Wind Farm (to
the extent applicable to LP1 Sub).

 
 
(ee)
Preliminary Geotechnical Evaluation: Little Pringle Wind Farm, Hutchinson
County, Texas, Apex Project No. 107-229, dated November 2007, prepared by Apex
Geoscience Inc. for Higher Power (to the extent applicable to LP1 Sub).

 
 
- A4 -

--------------------------------------------------------------------------------

 
 
 
(ff)
Proposed Wind Power Site: Pringle Wind, Site Reconnaissance and Avian Report,
dated August 26, 2007, prepared by Dr. Richard Harris Podolsky for Higher Power
(to the extent applicable to LP1 Sub).

 
 
(gg)
Storm Water Construction General Permit, Texas Commission on Environmental
Quality, Permit No. TXR15MH51, issued to Pringle Wind Farm (project) and Higher
Power (operator) with coverage effective August 25, 2008 (to the extent
applicable to LP1 Sub).

 
 
(hh)
Spreadsheet “JV_OldProjectStatus_Dec07.xls” titled “HPE PROJECT LIST 12/02/2007”
containing data regarding Little Pringle, Palo Duro, and Big Pringle (to the
extent applicable to LP1 Sub).

 
 
(ii)
Spreadsheet “JVProjects_DevelopmentCosts.xls” listing development phase cash
flows for Little Pringle, Big Pringle, and Palo Duro (to the extent applicable
to LP1 Sub).

 
 
(jj)
Spreadsheet “LP_TypicalDayEnergyProfileForD8.2.xls” containing wind, power, and
other data (to the extent applicable to LP1 Sub).

 
 
(kk)
Suggested Form of Agreement Between Owner and Design/Builder on the Basis of a
Stipulated Price, between HPE DeWind, a joint venture, as owner, and Balfour
Beatty Wind Group, a joint venture, as design/builder, for Phase I of the
Pringle Wind Farm, with all attached schedules, exhibits, annexes, and other
documentation (including the Escrow Agreement).

 
 
(ll)
Tax Abatement Agreement between Hutchinson County, Texas, and Pringle Wind I,
LLC, a Texas limited liability company, dated August 25, 2008.

 
3.
LP2 Assets

 
 
(a)
Assessment of the Energy Production of the Proposed Little Pringle Wind Farm,
dated April 29, 2008, by Garrad Hassan America, Inc., for Higher Perpetual (to
the extent applicable to LP2 Sub).

 
 
(b)
Assessment of the Energy Production of the Proposed Pringle Wind I & II Wind
Farms, dated June 17, 2008, by Garrad Hassan America, Inc., for Higher Perpetual
(to the extent applicable to LP2 Sub).

 
 
(c)
Boundary Survey dated May 2, 2008 by Dwayne R. Gresham, Gresham & Associates,
Inc., of Pringle Wind I and II, Section 7, Jno M Swisher Survey, & Section 2,
Block M24, T. C. & Ry. Co. Survey, Hutchison County, Texas (to the extent
applicable to LP2 Sub).

 
 
(d)
Boundary Survey dated September 4, 2007 by Dwayne R. Gresham, Gresham &
Associates, Inc., of Little Pringle Site, Section 1, Block M24, T C & Ry Co
Survey, Hutchison County, Texas (to the extent applicable to LP2 Sub).

 
 
- A5 -

--------------------------------------------------------------------------------

 
 
 
(e)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW II-1 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2904-OE).

 
 
(f)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW II-2 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2905-OE).

 
 
(g)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW II-3 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2906-OE).

 
 
(h)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW II-4 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2907-OE).

 
 
(i)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW II-5 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power (Aeronautical Study No. 2008-WTW-2908-OE).

 
 
(j)
Document “JV_KeyFamilyLease_UnsignedCopy.doc”, a blank form of a lease agreement
between Higher Power and a landowner (to the extent applicable to LP2 Sub).

 
 
(k)
Document “JV_Generic_NonDisturbanceAgreement.DOC”, a blank form of a
Nondisturbance and Attornment Agreement between a mortgagee and a project
company (to the extent applicable to LP2 Sub).

 
 
(l)
Document “LP_SPSAvoidedCosts_GeneralNotes.doc”, titled “Subject: Avoided
costs-SPS” (to the extent applicable to LP2 Sub).

 
 
(m)
Draft of Lease between Lance and Sahala Gaillard, as owner, and Higher Power, as
lessee, for approximately 678 acres of land, with all exhibits.

 
 
(n)
Draft of Nondisturbance and Attornment Agreement between Great Plains Ag Credit,
FLCA, and LittlePringle2, LLC.

 
 
(o)
Electrical One Line Diagram for “Higher Power Energy, LLC; Pringle II - 10 MW
Wind Turbine Generator Project; Hutchison County, Texas”, dated June 26, 2008,
by Richard C. Gross P.E., Inc.

 
 
- A6 -

--------------------------------------------------------------------------------

 
 
 
(p)
Electrical Substation Conceptual Equipment Plan and Elevations for “Pringle,
Texas; Higher Power LLC; 10 MW Wind Farm”, dated June 26, 2008, by Richard C.
Gross P.E., Inc. (to the extent applicable to LP2 Sub).

 
 
(q)
Feasibility Study of the Energy Production of the Proposed Big Pringle, Little
Pringle, and H&H Wind Farms in Texas, dated December 21, 2007, by Garrad Hassan
America, Inc., for Higher Perpetual (to the extent applicable to LP2 Sub).

 
 
(r)
Letter dated August 20, 2007 from Brittany Seward, Cooley Manion Jones LLP, to
Mark Patkunas and Jeff Martin, with attached Title Search for Little Pringle (to
the extent applicable to LP2 Sub).

 
 
(s)
Letter from Xcel Energy Services Inc. to the Public Utility Commission of Texas,
dated February 28, 2008, regarding “Project No. 18692 Avoided Cost Availability
of Electric Utility System Cost Data Pursuant to Subst. R. 25.242(e)(2)
[formerly Subst. R. 23.66(c)(1)]” with attached update to Southwestern Public
Service Company’s February 15, 2008 informational data filing pursuant to the
Commission’s Substantive Rule 25.242(e)(2), Availability of Electric Utility
System Cost Data (to the extent applicable to LP2 Sub).

 
 
(t)
Map “LP_GeographicLayout.bmp” by DeLorme of Little Pringle Wind Farm (to the
extent applicable to LP2 Sub).

 
 
(u)
Map “LP_Map.jpg” by DeLorme of Little Pringle Wind Farm (to the extent
applicable to LP2 Sub).

 
 
(v)
Map “LP_ProposedExpansion.bmp” by DeLorme of Little Pringle Wind Farm (to the
extent applicable to LP2 Sub).

 
 
(w)
Map “LP1and2_FAA_TurbineLayout.bmp” by DeLorme of Little Pringle Wind Farm (to
the extent applicable to LP2 Sub).

 
 
(x)
Map “LP2_FAA_TurbineLayout.bmp” by DeLorme of Little Pringle Wind Farm.

 
 
(y)
Preliminary Geotechnical Evaluation: Little Pringle Wind Farm, Hutchinson
County, Texas, Apex Project No. 107-229, dated November 2007, prepared by Apex
Geoscience Inc. for Higher Power (to the extent applicable to LP2 Sub).

 
 
(z)
Proposed Wind Power Site: Pringle Wind, Site Reconnaissance and Avian Report,
dated August 26, 2007, prepared by Dr. Richard Harris Podolsky for Higher Power
(to the extent applicable to LP2 Sub).

 
 
(aa)
Storm Water Construction General Permit, Texas Commission on Environmental
Quality, Permit No. TXR15MH51, issued to Pringle Wind Farm (project) and Higher
Power (operator) with coverage effective August 25, 2008 (to the extent
applicable to LP2 Sub).

 
 
- A7 -

--------------------------------------------------------------------------------

 
 
 
(bb)
Spreadsheet “JV_OldProjectStatus_Dec07.xls” titled “HPE PROJECT LIST 12/02/2007”
containing data regarding Little Pringle, Palo Duro, and Big Pringle (to the
extent applicable to LP2 Sub).

 
 
(cc)
Spreadsheet “JVProjects_DevelopmentCosts.xls” listing development phase cash
flows for Little Pringle, Big Pringle, and Palo Duro (to the extent applicable
to LP2 Sub).

 
 
(dd)
Spreadsheet “LP_TypicalDayEnergyProfileForD8.2.xls” containing wind, power, and
other data (to the extent applicable to LP2 Sub).

 
 
(ee)
Suggested Form of Agreement Between Owner and Design/Builder on the Basis of a
Stipulated Price, between HPE DeWind, a joint venture, as owner, and Balfour
Beatty Wind Group, a joint venture, as design/builder, for Phase II of the
Pringle Wind Farm, with all attached schedules, exhibits, annexes, and other
documentation (including the Escrow Agreement).

 
 
(ff)
Tax Abatement Agreement between Hutchinson County, Texas, and Pringle Wind II,
LLC, a Texas limited liability company, dated August 25, 2008.

 
4.
PD1 Assets

 
 
(a)
Document “JV_KeyFamilyLease_UnsignedCopy.doc”, a blank form of a lease agreement
between Higher Power and a landowner (to the extent applicable to PD1 Sub).

 
 
(b)
Document “JV_Generic_NonDisturbanceAgreement.DOC”, a blank form of a
Nondisturbance and Attornment Agreement between a mortgagee and a project
company (to the extent applicable to PD1 Sub).

 
 
(c)
Interconnection Feasibility Study Agreement (GEN-2007-048) dated as of October
23, 2007 by Higher Power and Southwest Power Pool, Inc., a corporation existing
under the laws of the State of Arkansas, along with accompanying letters dated
October 18, 2007 and October 25, 2007, respectively, each from Southwest Power
Pool to Mark Patkunas at Higher Power regarding Feasibility Study GEN-2007-048,
and along with other accompanying documentation.

 
 
(d)
Map “PD_Map.bmp” by DeLorme of Palo Duro Wind Farm.

 
 
(e)
Spreadsheet “JV_OldProjectStatus_Dec07.xls” titled “HPE PROJECT LIST 12/02/2007”
containing data regarding Little Pringle, Palo Duro, and Big Pringle (to the
extent applicable to PD1 Sub).

 
 
(f)
Spreadsheet “JVProjects_DevelopmentCosts.xls” listing development phase cash
flows for Little Pringle, Big Pringle, and Palo Duro (to the extent applicable
to PD1 Sub).

 
 
(g)
Spreadsheet “PD_MetData_2007.xls” containing wind, power, and other data.

 
 
- A8 -

--------------------------------------------------------------------------------

 
 
 
(h)
Spreadsheet “PD_MetData_2008.xls” containing wind, power, and other data.

 
 
(i)
Spreadsheet “PD_WindData_2007.xls” containing wind, power, and other data.

 
 
(j)
Spreadsheet “PD_WindData_2008.xls” containing wind, power, and other data.

 
 
- A9 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
DW CONTRIBUTION
 
Assets and Property Contributed to LP1 Sub
 
·
Existing purchase orders entered into by DeWind, Inc., with Balfour Beatty with
respect to the construction of the LP1 Sub wind farm

 
 
- B1 -

--------------------------------------------------------------------------------

 